Citation Nr: 1339046	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for status post arthroscopy of the right knee, to include an evaluation in excess of 10 percent prior to December 13, 2011, and an evaluation in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from May 1996 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that in part, denied an increased rating for a right knee disability.  The Board remanded the appeal for additional development in October 2010, August 2011, and July 2013.  

In a November 2012 rating decision, the right knee evaluation was increased to 20 percent, effective as of December 13, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before the undersigned in May 2011 at the RO in Hartford, Connecticut.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 13, 2011, the Veteran's right knee disability has been manifested by symptomatic residuals of a prior meniscectomy; it has not been manifested by recurrent subluxation or lateral instability, frequent episodes of "locking," pain and effusion, arthritis confirmed by X-ray, flexion limited to 45 degrees or less, or extension limited to 10 degrees or less.  

2.  From December 13, 2011, until September 20, 2013, the Veteran's right knee disability has been manifested by symptomatic residuals of a prior meniscectomy, with frequent episodes of "locking," pain and effusion; it has not been manifested by recurrent subluxation or lateral instability, arthritis confirmed by X-ray, flexion limited to 45 degrees or less, or extension limited to 10 degrees or less.  

3.  Since September 20, 2013, the Veteran's right knee disability has been manifested by symptomatic residuals of a prior meniscectomy, with frequent episodes of "locking," pain and effusion, as well as moderate instability; it has not been manifested by arthritis confirmed by X-ray, flexion limited to 45 degrees or less, or extension limited to 10 degrees or less, or "severe" instability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for a right knee disability, prior to December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).

2.  The criteria for establishing entitlement to an evaluation in excess of 20 percent under Diagnostic Code 5258 for a right knee disability, as of December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).

3.  The criteria for establishing entitlement to a separate disability evaluation under Diagnostic Code 5257 for a right knee disability, as of September 20, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, such notice was provided to the Veteran in letters dated April 2006, June 2008 and August 2011.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2006, April 2009, December 2011, and September 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that VA has not attempted to obtain.  The Board notes that during his May 2011 hearing, the Veteran identified additional treatment for his knee through a private physician with the last name of Stevenson.  The Veteran subsequently submitted a number of exhibits in support of his claim, including treatment records from Dr. Stevenson.  However, none of these records reflected treatment or symptomatology associated with the right knee.  

Additionally, the Board finds there has been substantial compliance with its July 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran to identify any additional treatment he received for his knee.  He was also scheduled for a new examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the d nature of his symptomatology, as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that VA did not subsequently obtain or attempt to obtain.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran contends that he is entitled to increased evaluations for his service-connected right knee disability.  For historical purposes, service connection was originally established in a March 1999 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5299-5003, effective as of October 16, 1998.  VA most recently received a claim for a higher evaluation from the Veteran in April 2006.  This claim was subsequently denied in a September 2006 rating decision.  VA received a timely notice of disagreement from the Veteran in September 2006, but the 10 percent evaluation was continued in a May 2007 statement of the case.  The Veteran appealed this decision to the Board in May 2007.  As already noted, the Veteran's disability evaluation was increased to 20 percent in a November 2012 rating decision, effective as of December 13, 2011.  Therefore, the issue before the Board is entitlement to an increased evaluation for a right knee disability, to include an evaluation in excess of 10 percent prior to December 13, 2011, and an evaluation in excess of 20 percent thereafter.  

An April 2005 VA treatment record reflects that the Veteran had a history of chronic right knee pain that was present "all the time now."  The Veteran also reported occasionally noticing some swelling and heat when biking.  A recent magnetic resonance image (MRI) from 2003 was reviewed, revealing chondromalacia, but nothing else remarkable.  The Veteran denied locking of the joint, but did endorse some clicking.  The Veteran was deemed to be suffering from chronic knee pain with no evidence of inflammatory or osteoarthritis by history, examination or films.  An X-ray from March 2005 was deemed to be an unremarkable and plain radiograph, and the MRI from 2003 revealed no abnormalities amenable to surgical intervention.  According to an April 2006 record, the Veteran rode his bicycle daily and was fine until the previous Sunday when his knee began to hurt at the medial aspect.  Effusion was noted in the knee, but it was cool to the touch without erythema or crepitus.  

The Veteran was subsequently afforded a VA examination of the right knee in May 2006.  The Veteran endorsed right knee pain with no reported weakness, stiffness, swelling after exercise, heat, redness, instability, giving way, locking, fatigability or lack of endurance.  The Veteran also denied any periods of flare-ups, and it was noted that he did not need crutches, a brace or corrective shoes.  The Veteran had also not experienced any episodes of dislocation or recurrent subluxation.  The examiner noted that the Veteran underwent surgery for a meniscal tear in 1997 due to a twisting injury.  When asked to describe the effects of this condition on his usual occupation and daily activities, the Veteran reported no effect other than discomfort after he returned from the gym with swelling and occasionally feeling like it would give on the treadmill.  Examination revealed positive evidence of painful motion with no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The Veteran had a normal gait with no functional limitations on standing or walking.  Range of motion testing revealed flexion to 90 degrees with pain and popping from 70 to 90 degrees.  Extension was to 0 degrees with pain and popping from minus 5 degrees to 0 degrees.  While the joint was painful on motion, there was no additional loss of motion due to factors such as pain, weakness or fatigue with repeated motion.  Varus and valgus testing was deemed to be normal.  McMurray's testing was positive, however.  The examiner diagnosed the Veteran with a history of right knee meniscal tear and chondromalacia now with persistent pain.  The Veteran's functional impairments due to this disability were deemed to be mild.  An MRI was subsequently performed in August 2006, revealing chondromalacia patella, intact ligaments and increased signal in the posterior horn of the medial meniscus without clear evidence of a tear.  

In a September 2006 notice of disagreement, the Veteran reported that he had fluid removed from his right knee at the last examination and that he experienced locking. 

The Veteran was seen for VA treatment in October 2006.  The right knee was noted to have no obvious deformity, redness or swelling.  Varus and valgus tests were normal, revealing no instability.  There was also a full range of motion, with mild crepitus on flexion.  The Veteran was seen for his knee again in July 2007.  He was noted to be very active with hiking, martial arts, walking 5 miles per day and going to the gym.  Range of motion of the knees was within normal limits.  Stability and McMurray testing were also negative.  Nonetheless, a meniscal tear was suspected.  

In a July 2007 RO hearing, the Veteran denied any knee locking but reported that he experienced "giving way."

According to a February 2008 VA treatment note, the Veteran was still endorsing constant knee pain.  He also indicated that it would occasionally swell after exercise.  Examination revealed the knee to be cool to palpation with no significant effusion.  Stability was also intact and there was no bony tenderness.  Range of motion was intact as well.  The Veteran was diagnosed with right knee pain secondary to a meniscus tear, probably now with early osteoarthritis of the knee.  He was subsequently scheduled for a hyalgan shot the following month to help with his pain.  

The Veteran's representative asserted in a March 2009 statement that the Veteran's right knee symptoms were worse than what was reflected in his prior VA examination.  As such, he was scheduled for an additional examination in April 2009.  The Veteran continued to endorse right knee pain that was sharp and existed all of the time.  He also endorsed weakness several times per day that was worse with lifting objects, but he denied stiffness or locking.  He reported some swelling after exercise with some lack of endurance and fatigability.  When asked to describe the impact this condition had on his occupation and daily activities, the Veteran indicated that he did not climb ladders, was careful with additional weight that he would carry and he did not participate in intramural sports.  The Veteran also reported flare-ups with cold and rainy weather or increased activity/exercise occurring twice a week on average.  The Veteran reported that he had to "cut back" about 70 percent due to flares.  The Veteran did not use crutches or corrective shoes, but he had braces that he would use alternately at the gym.  

Physical examination revealed an overall normal gait with no functional limitations on standing or walking.  The word "ankylosis" is noted in the examination report, but it does not indicate whether this condition does or does not exist.  Nonetheless, the Veteran was found to have full range of motion with flexion to 120 degrees and extension to 0 degrees.  While the Veteran endorsed pain on motion, range of motion was not limited by pain, and there was no additional loss of motion due to fatigue, weakness, lack of endurance, or incoordination with repetition.  There was also no laxity of the knee and Lachman's and McMurray's testing were negative.  The examiner diagnosed the Veteran with early degenerative changes as subjectively reported with mild functional impairment.  

According to an April 2009 VA treatment note, the Veteran's extremities had good strength and range of motion for his age.  There was also no edema associated with the extremities.  

In the May 2011 Board hearing, the Veteran reported that his knee "locked out" daily and that he had limited walking and standing endurance.  He reported receiving injections and using medication for pain and elastic knee brace.  He denied participation in physical therapy and had not undergone additional surgery.  The Veteran submitted a package of employee leave requests from November 2010 to April 2011 that showed only infrequent days of sick leave without notation of the nature of the illness.  In a September 2011 letter, the Veteran noted that he had to leave his job as a plumber because he could no longer climb ladders or kneel.  

The Veteran underwent an additional VA examination of the right knee in December 2011.  The Veteran denied flare-ups involving the right knee at this time.  Range of motion testing revealed flexion to 95 degrees and extension to 0 degrees.  The examiner noted that there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing.  However, the examiner indicated that there was additional limitation of motion following repetitive use testing (although this only appears to be the case for the left knee based on the record range of motion measurements).  The examiner noted that there was also functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran was found to have frequent episodes of joint "locking," pain and effusion associated with his meniscal injury, however.  X-rays were taken, but these did not reveal evidence of degenerative or traumatic arthritis or patellar subluxation, or joint effusion.  Osseous structures and joint spaces also appeared unremarkable.  The examiner concluded that this condition resulted in occupational impairment in that the Veteran could not perform plumbing work due to his knee.  The Veteran also indicated that he lost a previous job because he was unable to run.  He was now doing telephone medical triage work at a VA facility which was a sedentary occupation.  The Veteran also reported that he could not participate in an organized exercise program.  

Finally, the Veteran was most recently afforded a VA examination of the right knee in September 2013.  Range of motion testing revealed flexion to 80 degrees with pain beginning at 5 degrees.  Extension was to 0 degrees.  After repetitive testing, flexion was still to 80 degrees but extension was limited to 5 degrees.  There was functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was also tenderness to palpation of the knee.  There was no evidence of subluxation or dislocation, but the Veteran did have residuals of a meniscal injury with frequent episodes of joint "locking," pain and effusion.  Imaging studies were performed, but these failed to reveal degenerative or traumatic arthritis or patellar subluxation.  

The examiner concluded that this disability resulted in functional impact due to a limited ability to walk, drive or sit for a prolonged period of time.  The examiner further concluded that there was limitation of motion of the right knee and moderate instability.  There was also weakened movement, excess fatigability which at times caused incoordination.  The examiner concluded that these symptoms, along with the Veteran's flare-ups, could result in an up to 40 percent functional loss with repetitive use over a period of time.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected right knee disability at any time prior to December 13, 2011.  The Veteran's right knee disability was previously rated under Diagnostic Code 5259.  Under this code, a 10 percent rating is warranted for the symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  This is the highest evaluation warranted under this code.  A higher evaluation of 20 percent is warranted under Diagnostic Code 5258 when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  Id.  The record reflects that the Veteran denied locking upon examination in May 2006 and April 2009.  Records of VA medical treatment prior to December 2011 also fail to reflect complaints or findings of locking of the right knee.  As such, a 20 percent evaluation would not be warranted under Diagnostic Code 5258.  See id.  

Likewise, the preponderance of the evidence demonstrates that an evaluation in excess of 20 percent under Diagnostic Code 5258 is not warranted at any time since December 13, 2011.  A 20 percent evaluation is the maximum rating under this code.  See id.  

The Board recognizes that the Veteran reported in his September 2006 and May 2011 hearing that he experienced locking of the knee.  However, the record contains no medical evidence of such symptomatology until December 13, 2011.  In fact, records from April 2009 directly contradict the Veteran's earlier claim of locking of the right knee.  As such, there is no objective evidence of frequent locking of the right knee until December 13, 2011.  

The Board has also considered whether any other applicable diagnostic code may permit a higher or separate disability evaluation at any time during the pendency of this claim.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The September 2013 VA examiner, however, concluded that the Veteran indeed suffered from moderate instability of the right knee.  Under Diagnostic Code 5257, moderate instability warrants a rating of 20 percent.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  As such, a separate evaluation of 20 percent for moderate instability of the right knee under Diagnostic Code 5257 is warranted as of September 20, 2013.  

However, the preponderance of the evidence of record demonstrates that a separate evaluation under Diagnostic Code 5257 is not warranted at any time prior to September 20, 2013.  The Veteran did not report instability upon examination in May 2006 and testing performed in October 2006 revealed no instability.  Stability was again noted to be intact in February 2008 and no laxity of the knee was found upon examination in April 2009.  Finally, examination in December 2011 continued to reveal normal stability testing of the right knee with no history of recurrent subluxation or dislocation.  As such, a separate evaluation under Diagnostic Code 5257 is not warranted at any time prior to September 20, 2013.  

The Board recognizes that the Veteran has reported symptoms of instability or giving away prior to September 20, 2013.  Nonetheless, objective testing performed in April 2009 and December 2011 confirmed that the Veteran did not in fact suffer from instability of the right knee at these times.  It is not until the September 2013 VA examination that there is objective evidence of instability of the right knee.  As such, a separate evaluation under Diagnostic Code 5257 is not warranted at any time prior to September 20, 2013.  

The Board has also considered whether a separate evaluation may be warranted under any other diagnostic code based on limitation of motion.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, flexion must be limited to at least 45 degrees to warrant a compensable evaluation.  At no point during the pendency of this claim has the Veteran been limited to flexion of 45 degrees or less.  The most significant limitation of flexion was found in September 2013, when it was noted that flexion was limited to 80 degrees.  This degree of flexion is still far in excess of that required for a compensable disability evaluation.  Likewise, a compensable evaluation for limitation of extension under Diagnostic Code 5261 requires extension limited to 10 degrees or more.  Again, at no point during the pendency of this claim has the Veteran been found to have extension of such a limited degree.  The most significant limitation of motion was found to be extension to 5 degrees in September 2013, and this was only after repetitive motion.  As such, a compensable evaluation for limitation of motion under either Diagnostic Code 5260 or 5261 is not warranted at any time during the pendency of this claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2013).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

According to the May 2006 VA examination report, the Veteran experienced pain at 70 degrees of flexion.  However, this pain did not result in further loss of motion.  It was also felt at this time that the Veteran's functional impairments were only mild.  He was subsequently found to have normal motion upon treatment in October 2006.  Also, in April 2009, the Veteran was noted to have occasional weakness and fatigability of the knee.  However, examination revealed no additional loss of motion stemming from these symptoms or pain.  Functional loss was noted upon examination in December 2011, but the Veteran was still capable of flexion to 95 degrees and extension to 0 degrees - far in excess of the degree of limitation envisioned by a compensable disability evaluation for range of motion.  Finally, the September 2013 VA examiner explained that additional functional loss due to symptoms such as pain and fatigability during flare-ups would only result in an up to 40 percent additional functional loss.  As the Veteran was capable of flexion to 80 degrees, this would suggest a limitation to as much as 48 degrees of flexion.  This amount is still in excess of the 45 degrees envisioned by a compensable evaluation.  As such, the evidence of record demonstrates that a separate evaluation for limitation of motion, even when taking into consideration functional loss, is not warranted at any time during the pendency of this claim.  

The evidence of record also demonstrates that a separate evaluation of 10 percent for arthritis under Diagnostic Code 5003 is not warranted at any time during the pendency of this claim.  While there is certainly evidence of painful motion in this case, the Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.  However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  

Furthermore, while a February 2008 VA treatment note indicated that the Veteran "probably" had early osteoarthritis of the knee and the March 2009 VA examination report noted early degenerative changes, osteoarthritis must be shown by X-ray for a 10 percent evaluation to be warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  The December 2011 and September 2013 VA examiners concluded that X-rays did not in fact reveal degenerative or osteoarthritis of the right knee.  As such, there is no basis for a separate evaluation under Diagnostic Code 5003 at any time during the pendency of this claim.  

Finally, the Board has considered whether there are any other applicable diagnostic codes that may permit a higher or separate evaluation at any time during the pendency of this claim.  However, there is no evidence of ankylosis, impairment of the tibia and fibula or genu recurvatum at any time during the pendency of this claim.  As such, no other applicable diagnostic code would allow for a higher or separate disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 and 5263.  

The Board recognizes that the Veteran believes he is entitled to higher disability evaluations throughout the pendency of this claim.  However, he has not provided VA with any evidence to demonstrate that a higher or separate schedular evaluation is warranted at any time during the pendency of this claim.  In his September 2006 notice of disagreement, the Veteran indicated that a higher rating was warranted because he had constant pain, his right knee locked up, and they recently took fluid out of the knee.  Pain was already considered as a factor when assigning a 10 percent evaluation and as already discussed, subsequent evaluations contradicted the claim of locking of the knee.  In a July 2007 Decision Review Officer (DRO) hearing, the Veteran testified that his right knee had been giving him a lot of pain and giving out on him.  Specifically, he indicated that it would go out on him once or twice per day with activities such as climbing stairs.  He reported that he was recently given a brace for the right knee.  The Veteran denied the knee locking, however.  While the Veteran has attested to subjective symptoms of instability prior to September 2013, objective examinations routinely found the knee to be stable.  Finally, the Veteran testified before the undersigned in May 2011.  The Veteran reported that his knee would "lock out" everyday.  He would have to sit and adjust the knee, and then he would be fine.  The Veteran also reported that his knee would give out on him and that he had limited motion that was painful.  Again however, painful motion is not in and of itself evidence in favor of a higher schedular evaluation and the objective evidence of record did not support findings of locking or instability at this time.  As such, the Veteran's lay assertions fail to demonstrate that he has met the schedular criteria for a higher rating at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate disability evaluation of 20 percent under Diagnostic Code 5257 is warranted as of September 20, 2013.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 10 percent prior to December 13, 2011, and entitlement to an evaluation in excess of 20 percent under from December 13, 2011, until September 20, 2013.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  Therefore, the claims of entitlement to a disability evaluation in excess of 10 percent, prior to December 13, 2011, and entitlement to an evaluation in excess of 20 percent, prior to September 20, 2013, must be denied. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain, limited motion and subjective sensations of instability and locking.  His variously assigned ratings, however, contemplate such symptomatology, as a 10 percent rating under Diagnostic Code 5259 requires the knee to be symptomatic.  The higher evaluation of 20 percent under Diagnostic Code 5258 requires frequent locking, pain and effusion and Diagnostic Code 5257 covers objective instability.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Finally, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran reported changing to less physically demanding jobs, the Veteran has not alleged an inability to work in any substantially gainful position due to his service-connected disability at any time during the pendency of this claim.  Thus, the Board has no jurisdiction over this issue.

	
ORDER

A separate 20 percent disability evaluation under Diagnostic Code 5257 is granted as of September 20, 2013.  

The claim of entitlement to a disability evaluation in excess of 10 percent prior to December 13, 2011, is denied.  

The claim of entitlement to a disability evaluation in excess of 20 percent for the period of time between December 13, 2011, and September 20, 2013, is denied.  



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


